Citation Nr: 9933049	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran has level XI hearing for his right ear, and 
level V hearing for his left ear.  

2.  The veteran's service connected disabilities are 
bilateral hearing loss, currently evaluated as 40 percent 
disabling, and otitis media, currently evaluated as zero 
percent disabling; he has a combined service connected 
evaluation of 40 percent.

3.  The veteran has completed two years of college, and has 
work experience in retail sales and real estate; he is 
unemployed, and last worked in 1992.  

4.  The veteran's service connected disabilities do not 
create an exceptional or unusual disability picture resulting 
in his unemployability. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for bilateral 
hearing loss have been met; the criteria for an evaluation in 
excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §  4.85, Code 6101 (1998); 
38 C.F.R. §§ 4.7, 4.85, 4.86, Code 6104 (1999).  

2.  A total disability rating based on individual 
unemployability due to service connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

I. Increased Rating

The veteran contends that the 20 percent evaluation currently 
assigned to his bilateral hearing loss is insufficient to 
reflect its current level of severity.  He argues that his 
disability results in both social and industrial impairment.  
He notes that his former job as a salesman required him to 
have good hearing, and believes that his disability places 
him at a competitive disadvantage.  In addition, he states 
that he has difficulty understanding conversations in a noisy 
room.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

The record shows that entitlement to service connection for 
bilateral defective hearing was established in a May 1947 
rating decision.  A 20 percent evaluation was assigned for 
this disability.  The evaluation was increased to 40 percent 
in an April 1949 rating decision, but was decreased to a 20 
percent evaluation in March 1956.  The 20 percent evaluation 
also encompassed the veteran's chronic otitis media, but a 
separate zero percent evaluation for that disability was 
assigned in a March 1960 rating decision.  The 20 percent 
evaluation for bilateral defective hearing currently remains 
in effect.  

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  Therefore, the Board 
is able to evaluate this claim under the new regulations 
without prejudice to the veteran, and will proceed with 
consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).

The evidence indicates that the veteran underwent an audio 
evaluation in February 1993.  He had pure tone thresholds of 
55, 60, 65, and 70 decibels for the left ear at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold for the left ear was 62.5 decibels, and 
speech discrimination was 98 percent.  This constitutes level 
II hearing.  The pure tone thresholds and speech 
discrimination for the right ear could not be measured.  This 
equates to level XI hearing, which is the highest level.  
When applied to the tables within the regulations, this 
merits a 10 percent evaluation under both the old and new 
regulations.  38 C.F.R. § 4.85, Code 6101 (1998); 38 C.F.R. 
§ 4.85, Code 6101 (1999).  

The veteran was afforded a VA audio examination in January 
1996.  The right ear was unable to be measured for pure tone 
thresholds or speech discrimination, which merits level XI 
hearing.  The left ear had pure tone thresholds of 60, 60, 
70, and 70 decibels at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz, with an average threshold of 65 Hertz.  The 
speech discrimination for the left ear was 94 percent.  This 
equates to level II, and when level XI hearing and level II 
hearing are applied to the appropriate tables, a 10 percent 
evaluation is merited.  38 C.F.R. § 4.85, Code 6101 (1998); 
38 C.F.R. § 4.85, Code 6101 (1999).

The veteran's most recent VA audio examination was conducted 
in July 1998.  The right ear was unable to be tested for pure 
tone thresholds or speech discrimination, which merits level 
XI hearing.  The left ear had thresholds of 55, 60, 65, and 
70 Hertz at the frequencies of 1000, 2000, 3000, and 4000 
Hertz, with an average threshold of 62.5 Hertz.  Speech 
discrimination was 92 percent.  This equates to level II 
hearing, which merits a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Code 6101 (1998); 38 C.F.R. § 4.85, Code 6101 (1999). 

When the veteran's hearing loss is evaluated under the 
provisions of 38 C.F.R. § 4.85, an increased evaluation is 
not merited.  However, the Board notes that all of the 
puretone thresholds demonstrated on the three examinations 
are 55 decibels or greater.  This demonstrates an exceptional 
pattern of hearing impairment, which is evaluated under the 
provisions of 38 C.F.R. § 4.86.  The veteran's average 
puretone threshold for the left ear was 62.5 on the February 
1993 and July 1998 VA examinations, which is rounded up to 
63.  His average puretone threshold for the left ear on the 
January 1996 VA examination was 65.  When these averages are 
applied to Table VIA for numeric designation of hearing 
impairment based only on puretone threshold average, the 
veteran is found to have level V hearing for the left ear.  
Level XI hearing and level V hearing together warrant a 40 
percent evaluation.  Therefore, entitlement to a 40 percent 
evaluation for the veteran's bilateral hearing loss is 
warranted.  38 C.F.R. §§ 4.85, 4.86, Code 6104 (1999).

In reaching this decision, the Board has considered 
entitlement to an evaluation in excess of 40 percent for the 
veteran's bilateral hearing loss.  However, the evidence 
clearly weighs against the assignment of an evaluation 
greater than 40 percent in this case.  The requirements of 
38 C.F.R. §§ 4.85 and 4.86 set out the percentage ratings for 
exact numerical levels of impairment required for the 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App.  345, 349 (1992).  Therefore, the best possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level V for the left ear, and 
level XI for the right ear, and that, therefore, an 
evaluation of greater than 40 percent is not warranted. 

II. Total Rating

The veteran contends that his service connected disabilities 
have combined to render him totally and permanently 
unemployable.  In particular, he argues that his hearing loss 
prevents him from working in the field of employment for 
which he has experience and training, which is real estate 
sales.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The veteran's service connected disabilities are bilateral 
hearing loss, currently evaluated as 40 percent disabling, 
and otitis media, currently evaluated as zero percent 
disabling.  He has a combined evaluation of 40 percent.  As 
the veteran has not met the percentage requirements set forth 
in 38 C.F.R. § 4.16(a), the Board will proceed with 
consideration of entitlement to an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

The veteran reported a history of ear infections at the 
January 1994 VA examination.  His last infection had occurred 
about two years previously.  

At the January 1996 VA examination, the veteran said that his 
ear would drain on an off and on basis.  He would still 
experience infections if he went swimming.  His last 
infection had been two months previously.  On examination, 
there was no evidence of infection.  

The evidence also includes VA treatment records dated October 
1996.  An examination of the ears states that there was no 
drainage.  

The most recent VA examination of the ears was conducted in 
July 1998.  No active ear disease was noted.  

The four most recent VA examinations have been negative for 
an active infection or drainage from the veteran's ears.  
Therefore, the otitis media is not shown to provide a 
significant impairment to employment.  

The veteran's Application for Increased Compensation Based on 
Unemployability, received in September 1996, notes that he 
had completed two years of college.  The veteran stated that 
his most recent employment experience was in real estate.  He 
had worked 60 hours a week, and had last worked in 1992.  The 
veteran also had previous job experience in a retail store.  

The evidence includes a November 1993 letter from the 
veteran's private doctor.  He stated that the veteran 
believed his hearing loss had become so severe that he was 
unable to obtain a job in the area of his lifelong work 
position as a salesman, which was the only position in which 
the veteran felt that he was skilled.  The veteran related to 
the doctor that no one would hire him because of his hearing 
loss.  The doctor opined that the veteran had a hearing 
problem that would interfere with efficiency and 
effectiveness as a salesman.  

The veteran has submitted several letters from friends and 
former coworkers dated October 1998 and November 1998 which 
all describe how the veteran's hearing loss affects his life.  
An October 1998 letter from a former coworker notes that much 
of their work was conducted over the phone.  The veteran had 
difficulty hearing his customers even with voice 
amplification equipment.  The worker noted that their 
business had closed, and that the veteran's hearing loss, 
while not completely the cause of the close, was not helpful.  
The remaining letters each describe the veteran's difficulty 
in conducting conversations in crowded rooms, or in playing 
bridge.  

The veteran was afforded a VA psychiatric examination in May 
1999.  His hearing loss was said to have impaired his early 
adjustment after service, and to have made it difficulty to 
get through school.  However, the veteran had worked as a 
real estate broker for 30 years, and did well in this 
position.  

After a review of the veteran's contentions and the evidence 
of record, the Board is unable to find that entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities is merited.  The veteran has 
completed two years of college, and has at least 30 years of 
job experience in real estate and sales.  His primary service 
connected disability is his hearing loss, which is noted to 
be profound in his right ear.  His doctor, friends, and 
coworkers have indicated that this hearing loss impaired his 
ability to perform his job as a salesman and real estate 
broker.  However, the evidence also shows that the veteran's 
hearing loss has been relatively stable since discharge, and 
that he worked successfully as a real estate broker for 30 
years.  The veteran has apparently been unemployed since 
1992, but the evidence suggests factors such as his advancing 
age and several nonservice connected disabilities including a 
psychiatric disability and coronary artery disease, which may 
not be considered in reaching a decision in this claim, are 
much more responsible for the veteran's retirement than his 
hearing loss.  There is no indication that his service 
connected disabilities require frequent hospitalization, and 
there is no other evidence to demonstrate an exceptional or 
unusual disability picture that would preclude a veteran with 
his education and work experience from obtaining anything but 
marginal employment.  Therefore, as the evidence does not 
show that 

the veteran's service connected disabilities prevent him from 
obtaining employment, a total rating is not merited.


ORDER

Entitlement to a 40 percent evaluation for bilateral hearing 
loss is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

